Title: Abigail Adams 2d to Mary Smith Cranch, 22 June 1785
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Mary Smith


     
      London June 22d. 1785
      N 1.
     
     The flattering mark of attention which I yesterday received from my Dear Aunt demands my earliest acknowledgments. Be assured Madam it has not arrisen from want of respect to you, or doubting your interest in my happiness that I have not long ere this addressed you, but from the fear of increasing the Number of my correspondents so far as to render my Letters uninteresting to those who flatter me with their attentions, and from being very sensible that a Person who writes a great deel must either be possessd of a great fund of knowledge to communicate or unavoidably expose themselvs the to the just observations of the judicious and sensible. I have never closed a packet of Letters but I have wished after they were gone that it was in my Power to recall and Burn them, but my friends are partial enough to me to acknowledge some pleasure derived from my scribling and from it I am induced to continue. There are very few who can sufficiently Guard their minds upon every side against the influence of flattery especially when presented under the pleasing veil of commendations from those whose judgment we respect and whose good opinions we are happy to attain, upon this score I am influenced by my Dear Aunt to continue an account of myself and whatever I shall meet with worthy a relation.
     My Brother who I hope will arrive before this Letter possibly can, will give you an account of us, till the Period of his Leaving us which was a Painfull event to me particularly having lost in him a good Brother an agreeable companion and friend. Since my arrival here I regret it more than ever and cannot sometimes avoid wishing that he had been induced to stay—but upon reflection every selfish principle is overballanced by the idea and assureance that it was an important event as it respects himself, being fully convinced that if he is to spend his Life in America it was time for him to go there, for by so long an absence and at so early a period of his life, he had never acquired or greatly lost just ideas of the Country, People, manners, and Customs. He will acquire a taste and disposition for them all I doubt not. Yet the difference in the manner of Life in Europe and America is so very great that one should not be too long accustomed to the one if they propose happiness to themselves from the other. For myself I have no fears. My early Education and the example of many Good friends had formed in my Mind such Principles sentiments dispositions and taste, as I think will never be shaken by dissipation Gaiety or the Glitter Pomp and Show of this or any other Country—in all of which this Place equals every other Perhaps in the World.
     To say that I am greived and sorry for the unhappy State of our friends at Germantown is only repeating what I have often said and long felt, as it can afford them no relief it seems as if it were not enough to say. I hope your kind attention to our friend Eliza will be the means of recovering her health. She and the Whole family have my sincere wishes for their Prosperity and happiness.
     I have just heard of an opportunity to forward Letters to America and could not omit to make my earliest acknowledgments to you my Aunt for your kind favours. Mamma will write largely I suppose, if I have time I shall certainly write to my Cousins But I am told tho the Ship will sail a thursday. If I should not you will be so good as to excuse me to them. I shall write frequently as opportunities Present often to Boston and shall hope for the continueance of your Letters. Be so good Madam as to Present my respects to my Uncle and regards to my Cousin Billy.
     
      A Adams
     
    